241 S.W.3d 835 (2007)
Arthur WOODS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89307.
Missouri Court of Appeals, Eastern District, Division Three.
December 18, 2007.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Arthur Woods ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant claims the court erred in denying his motion because there was no factual basis for his pleas to the charges of armed criminal action, the plea court failed to personally inform him of the maximum sentence he could receive upon pleading guilty to the charges of armed criminal action, and he was denied effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).